NOTICE: All slip opinions and orders are subject to formal
revision and are superseded by the advance sheets and bound
volumes of the Official Reports. If you find a typographical
error or other formal error, please notify the Reporter of
Decisions, Supreme Judicial Court, John Adams Courthouse, 1
Pemberton Square, Suite 2500, Boston, MA, 02108-1750; (617) 557-
1030; SJCReporter@sjc.state.ma.us

SJC-11673

            IN THE MATTER OF THE DISCIPLINE OF AN ATTORNEY.


                          December 23, 2014.


Attorney at Law, Disciplinary proceeding. Practice, Civil,
     Intervention, Moot case. Moot Question.


     Gregory Langadinos filed a motion in the county court
seeking to intervene in a bar discipline proceeding claiming
that the individuals involved in the proceeding, including
assistant bar counsel, the attorney who was the subject of the
proceeding, the attorney's counsel, and the witnesses, engaged
in a conspiracy to "vilify" him. Langadinos is a former
employee of the attorney. He also claims that he is a former
client, and that, among other things, the attorney sought to
blame the attorney's own wrongdoing, which was the basis for the
disciplinary proceeding, on Langadinos. A single justice denied
the motion to intervene, and Langadinos appeals. We affirm.

     Because the bar discipline proceeding in which Langadinos
sought to intervene is now concluded, his appeal is moot.1 See
Rasten v. Northeastern Univ., 432 Mass. 1003 (2000), cert.
denied, 531 U.S. 1168 (2001). Even if we were to consider the
appeal on the merits, we would not disturb the single justice's
ruling. Langadinos claims that he has a right to intervene
pursuant to Mass. R. Civ. P. 24 (a) and (b), 365 Mass. 769
(1974). The rules of civil procedure, however, do not apply in
bar discipline proceedings. See Mass. R. Civ. P. 81 (a) (1), as
amended, 450 Mass. 1405 (2008). Furthermore, the rule that does
apply, S.J.C. Rule 4:01, does not contemplate intervention by a
private individual, and Langadinos has no right to be a party to

     1
       The attorney was suspended from the practice of law for
six months and one day.
                                                                   2

the bar discipline proceedings. Cf. Matter of the Petition of
Smallwood, ante    (2014) (private individual may file complaint
with Commission on Judicial Conduct and may participate as
witness in commission proceeding but is not party); Gorbatova v.
First Assistant Clerk of the Supreme Judicial Court for the
County of Suffolk, 463 Mass. 1019 (2012) (private individual may
file complaint with Board of Bar Overseers and participate as
witness in board proceeding but is not party); Matter of a
Request for an Investigation of an Attorney, 449 Mass. 1013,
1014 (2007) (private individual cannot commence judicial action
challenging bar counsel's decision not to pursue complaint
against attorney).

                                   Order denying motion to
                                     intervene affirmed.

     The case was submitted on the papers filed, accompanied by
a memorandum of law.
     Gregory Langadinos, pro se.